The trespass complained of first commenced above three years before the institution of this action, and has been continued to the time of the action, which was within three years. The act of limitations is pleaded; and most clearly that act is a bar to the action, for it must be founded upon the first tortious entry, not upon any continuance of possession afterwards, and within the three years. Before an action of trespass can be maintained for continuing in possession after the first entry, there must be a regaining of the possession by the party (294) expelled. Then the law deems the possession to have been his all along; and, of course, that the defendant was a violator of it every moment he continued in possession.
Upon this opinion, the plaintiff was nonsuited.
NOTE. — See Graham v. Houston, 15 N.C. 232; Dobbs v. Gullidge,20 N.C. 68. *Page 263